Jenkins, P. J.
The plaintiff in the court below sued the director-general of railroads for $50 damages, alleging the killing of a valuable bird dog belonging to the plaintiff, by reason of the negligent operation of a locomotive belonging to the Atlantic Coast Line Railroad Company while under the control of the director-general. The defendant did not contend that the defendant would not be liable for the negligent killing of the dog. Seaboard Air-Line Ry. v. McDonald, 19 Ga. App. 627 (91 S. E. 1053). A judgment was rendered in favor of the plaintiff. Held:
*486Decided November 19, 1919.
Action for damages; from city court of Hinesville—Judge W. C. Hodges. May 19, 1919.
Application for certiorari was denied by tbe Supreme Court.
Melville Price, for plaintiff in error. O. G. Darsey, contra.
1 The evidence authorized the verdict.
2. The act of Congress approved March 21, 1918, c. 25, § 10 (40 Staf.. part 1, pp. 451, 456 [U. S. Comp. St. 1918, § 3115%j]), provides: “That carriers while under Federal control shall be subject to^all laws and liabilities as common carriers, whether arising under State or Federal laws or at common law, except in so far as may be inconsistent with the provisions of this act or any other act applicable to such Federal control or with any order -of the President. Actions at law or suits in equity may be brought by and against such carriers and judgments rendered as now provided by law; and in any action at law or suit in equity against the carrier, no defense shall be made thereto upon the ground that the carrier is an instrumentality or agency of the Federal Government.” The contention of the plaintiff in error that the provisions of section 2780 of the Civil Code (1910) are inapplicable, because the suit is brought against the director-general of railroads, is therefore without merit.
3. Even if the portion of the charge excepted to could be treated as erroneous when taken and considered in connection with what was said immediately following it, still the defendant would not be entitled to complain, since the error of the charge affected adversely the rights of the plaintiff only, and was necessarily harmless so far as the rights of the defendant were concerned.

Judgment affirmed.


Stephens and Smith, JJ., concur.